 

 

 

 

 

 

 

Case 2:20-mj-00101 Document 1 Filed on 01/11/20 in TXSD Page 1 of 1

liad Sinias Bourds
Sout ern Distrint of re
ENED exes

JAN 1 1 2026

AO91 (Rev. 12/03) Criminal Complaint

UNITED STATES DISTRICT COURT pave J. Bradley, Clerk af Cour’

 

 

Southern District Of Texas Corpus Christi Division

UNITED STATES OF AMERICA CRIMINAL opal
vs.

Case Number; 2:20-MJ-00101

Daniel CASTRO-Cruz

 

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about January 09, 2020 in Kenedy County, in

the Southern District Of Texas defendant(s)

Daniel CASTRO- Cruz, a 1 native and citizen ‘of Mexico, and an alien who had been previously deported ffomn | the United States
was found unlawfully within the United States in Sarita, Texas, the said defendant having not obtained ti consent of the
Attorney General or the Secretary 9 of the Department of Homeland Security for application for readmission into the United
States, we ‘ Mae :

 

   
  
 

    
  

in violation. of Title

 

 

8 United States Code, Section(s} 1926691)
I further state e that 1 am ‘a(n) | Border Patrol Agent and that t this complaint is based on the

 

following facts:
On January 09, 2020, Border Patrol Agents encountered Daniel CASTRO-Cruz, attempting to circumvent the United States
Border Patrol Checkpoint near Sarita, Texas. Agents determined Daniel CASTRO-Cruz to be a citizenand national of Mexico
without any immigration documents that would allow him to enter or remain in the United States legally. Record checks
revealed Daniel CASTRO-Cruz was ordered removed from the United States by a designated official on November 9, 2019 and
was physically removed from the United States to Mexico on November 9, 2019 via Hidalgo, Texas. Daniel CASTRO-Cruz
stated he last entered the United States illegally on or about December 15, 2019 near Hidalgo, Texas,

  
 
  
 

IT DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPL. ARE TRUE AND

CORRECT,

  
 

[J No

Continued on the attached sheet and made a part of this complaint: : Yes

 

Signature of Complainant

Nichols, Adam _ Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim.P.4.1, and probable cause found on

 

 
 

 

  

January 11, 2020 , at
Date City/State
Jason B. Libby U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signaturg of Judge “| a”
